DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 10-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mann et al. (US 2012/0300064 A1).

Concerning claim 1, Mann et al. (hereinafter Mann) teaches a method, comprising: 
identifying, by a device, features of a plurality of images that include non-visible-range image data and visible-range image data (¶0077: features detected in some or all of the spectral channels; ¶0050: wavelengths in the non-visible-range (e.g., ultraviolet and/or infrared) and visible-range (RGB)); 
determining, by the device, edge boundaries of the plurality of images based on the features (¶0078: detecting a pattern present in the overlapping regions of successive image frames); and 
aligning, by the device and based on the edge boundaries, two or more images, of the plurality of images, in a manner that combines the non-visible-range image data and the visible-range image data (¶¶0030-0031: “…overlapping regions in the output images allows for later image processing to register neighboring image frames and mosaic the images together to reconstruct an image of the region of interest”, “…aligning the images exposed with each individual spectral filter…”).

Concerning claim 2, Mann teaches the method of claim 1, further comprising: 
capturing the plurality of images as part of a panoramic image capture operation (¶0072).

Concerning claim 3, Mann further teaches the method of claim 2, wherein the device comprises a set of spectral filters that are provided perpendicular to a direction of motion of the panoramic image capture operation (fig. 4A-4D: “strips”, 101).

Concerning claim 4, Mann further teaches the method of claim 1, wherein features include one or more of:
a geometric feature (¶0077: natural and made surface features),
a person,
a face, or
an object.

Concerning claim 5, Mann further teaches the method of claim 1, wherein identifying the features comprises: 
identifying a particular feature, of the features, in two images of the two or more images (¶0077: reflectance spectra; ¶0078: pattern).

Concerning claim 6, Mann further teaches the claim 1, wherein determining the edge boundaries comprises: 
identifying relative locations of one or more edge boundaries, of the edge boundaries, of two images, of the two or more images, based on a particular feature, of the features, in the two images (¶0078: pattern present in overlapping regions).

Concerning claim 8, Mann teaches the method of claim 1, further comprising: 
identifying a subset of images, of the plurality of images, that have sufficient overlap so that a combined image can be formed that includes spectral content from each spectral filter of the image capture device (¶¶0030-0031; ¶0076), 
wherein the subset of images includes the two or more images (¶¶0030-0031; ¶0076).

Concerning claim 9, Mann teaches the method of claim 1, further comprising:
determining that one or more images, of the plurality of images, are not to be used to form a combined image based on data of the one or more images being included in the two or more images (¶0081: generating full color images using only sub-images from spectral bands of Blue, Green and Red (i.e., not using sub-images from other spectral bands)).

Claim 10 is the corresponding device to the method of claim 1 and is rejected under the same rationale. Furthermore, Mann teaches implementation of the method by one or more processors configured to execute computer instructions (¶0107).

Claim 11 is the corresponding device to the method of claim 2 and is rejected under the same rationale. Furthermore, Mann teaches implementation of the method by one or more processors configured to execute computer instructions (¶0107).

Claim 12 is the corresponding device to the method of claim 5 and is rejected under the same rationale. Furthermore, Mann teaches implementation of the method by one or more processors configured to execute computer instructions (¶0107).

Claim 13 is the corresponding device to the method of claim 6 and is rejected under the same rationale. Furthermore, Mann teaches implementation of the method by one or more processors configured to execute computer instructions (¶0107).

Claim 15 is the corresponding device to the method of claim 8 and is rejected under the same rationale. Furthermore, Mann teaches implementation of the method by one or more processors configured to execute computer instructions (¶0107).

Claim 16 is the corresponding non-transitory computer-readable medium to the method of claim 1 and is rejected under the same rationale. Furthermore, Mann teaches the invention embodied in code modules that are stored in non-transitory computer-readable medium (¶0107).

Claim 17 is the corresponding non-transitory computer-readable medium to the method of claim 2 and is rejected under the same rationale. Furthermore, Mann teaches the invention embodied in code modules that are stored in non-transitory computer-readable medium (¶0107).

Claim 18 is the corresponding non-transitory computer-readable medium to the method of claim 3 and is rejected under the same rationale. Furthermore, Mann teaches the invention embodied in code modules that are stored in non-transitory computer-readable medium (¶0107).

Claim 20 is the corresponding non-transitory computer-readable medium to the method of claim 8 and is rejected under the same rationale. Furthermore, Mann teaches the invention embodied in code modules that are stored in non-transitory computer-readable medium (¶0107).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. in view of Khwaja et al. (US 20200020075 A1).

Concerning claim 7, Mann teaches the method of claim 1. Not explicitly taught is the method, wherein aligning the plurality of images comprises: determining respective coordinates of the edge boundaries; and aligning the two or more images with each other based on the respective coordinates of the edge boundaries.
Khwaja et al. (hereinafter Khwaja) teaches seamless image stitching, wherein aligning the plurality of images comprises: 
determining respective coordinates of the edge boundaries (¶0166: coordinate of features identified in overlap regions between two images); and 
aligning the two or more images with each other based on the respective coordinates of the edge boundaries (fig. 29: method 2900; ¶0165: merging two or more images into a single image).
Considering Mann and Khwaja, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the image stitching technique of Khawaja into the Mann invention in order to merge two or more images into one image. Such a modification is the use of a known technique to improve similar devices (methods, or products) in the same way.

Claim 14 is the corresponding device to the method of claim 7 and is rejected under the same rationale. Furthermore, Mann teaches implementation of the method by one or more processors configured to execute computer instructions (¶0107).

Claim 19 is the corresponding non-transitory computer-readable medium to the method of claim 7 and is rejected under the same rationale. Furthermore, Mann teaches the invention embodied in code modules that are stored in non-transitory computer-readable medium (¶0107).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425